Case 8:20-cv-00995-FMO-ADS Document 29 Filed 09/11/20 Page 1 of 4 Page ID #:264




   1
       Daniel L. Warshaw (SBN: 185365)
   2   PEARSON, SIMON & WARSHAW, LLP
       15165 Ventura Boulevard, Suite 400
   3
       Sherman Oaks, CA 91403
   4   Telephone: (818) 788-8300
       Facsimile: (818) 788-8104
   5
       Email: dwarshaw@pswlaw.com
   6
       Attorneys for Plaintiffs and the Proposed Class
   7
       (Additional Counsel on Signature Page)
   8
       Jennifer Jackson (SBN: 192998)
   9   Richard Chagoury (SBN: 329842)
  10   BRYAN CAVE LEIGHTON PAISNER LLP
       120 Broadway, Suite 300
  11   Santa Monica, California 90401-2386
  12   Telephone: (310) 576-2100
       Facsimile: (310) 576-2200
  13
  14   Attorneys for Defendant Aeries Software, Inc.
  15                           UNITED STATES DISTRICT COURT
  16                          CENTRAL DISTRICT OF CALIFORNIA
                                    SOUTHERN DIVISION
  17
  18
        ANURAG GUPTA and by and
  19    through him, D.G. and V.G., his
  20    minor children,                                  Case No. 8:20-cv-00995-FMO-ADS

  21    individually and on behalf of all others         JOINT STIPULATION TO STAY
  22    similarly situated,                              LITIGATION THROUGH
                                                         NOVEMBER 10, 2020
  23                              Plaintiffs,
  24
        v.
  25
        AERIES SOFTWARE, INC.
  26
  27                              Defendant.

       ______________________________________________________________________________________________
       JOINT STIPULATION TO STAY LITIGATION THROUGH NOVEMBER 10, 2020
Case 8:20-cv-00995-FMO-ADS Document 29 Filed 09/11/20 Page 2 of 4 Page ID #:265




   1         Plaintiffs Anurag Gupta and his minor children, D.G. and V.G.(“Plaintiffs”)
   2   and Defendant Aeries Software, Inc. (“Aeries”), by and through their respective
   3   counsel of record, hereby stipulate to the following:
   4         1.      Whereas, counsel for Plaintiffs and Aeries held a meet-and-confer
   5   conference pursuant to Rule 26(f) on September 10, 2020. During the course of the
   6   Parties’ discussion, the topic of settlement was raised and all sides agreed the present
   7   action may be well suited for early resolution via mediation with a third-party neutral.
   8   See Declaration of Hassan A. Zavareei ¶ 3.
   9         2.      Whereas, the Parties are presently selecting an appropriate mediator with
  10   knowledge of the issues that will be central to the resolution of this action. The Parties
  11   plan to conduct such mediation by no later than November 10, 2020. Id. ¶ 4.
  12         3.      Whereas, during the Parties’ September 10, 2020 meet-and-confer
  13   conference, all counsel agreed that the likelihood of mediation and settlement efforts
  14   succeeding would increase if this action were stayed through November 10, 2020,
  15   including a stay with respect to all motions and requests made to date. Such a stay
  16   would conserve the resources of the parties and the Court, and allow the parties to
  17   focus on mediation and settlement. Id. ¶ 5.
  18         4.      Whereas, the Court has scheduled a hearing on Aeries’ motion to dismiss
  19   on October 8, 2020 (ECF No. 28), and a scheduling conference on October 1, 2020.
  20   Plaintiffs’ response to Aeries’ motion to dismiss is presently due September 17, 2020,
  21   and Aeries’ reply is presently due September 24, 2020. Id. ¶ 6. As explained above, the
  22   parties agree that adjournment of the hearing and scheduling conference, as well as a
  23   stay of briefing on Aeries’ motion to dismiss, until after November 10, 2020, will
  24   benefit the settlement process and conserve resources.
  25          5.     Whereas, on June 22, 2020, the Parties filed a Stipulation extending the
  26   time for Defendant Aeries to respond to the Complaint. ECF No. 18. On July 21,
  27   2020, Aeries filed its first motion to dismiss. ECF No. 20. On July 24, 2020, the Parties

        ___________________________________________________________________________________________
       JOINT STIPULATION TO STAY LITIGATION THROUGH NOVEMBER 10, 2020
Case 8:20-cv-00995-FMO-ADS Document 29 Filed 09/11/20 Page 3 of 4 Page ID #:266




   1   filed another Stipulation extending the time for Plaintiffs to respond to the motion to
   2   dismiss. ECF No. 24. The Court granted the Parties’ Stipulation on July 27, 2020. ECF
   3   No. 25. Plaintiffs filed an Amended Complaint on August 13, 2020. ECF No. 26.
   4   Aeries filed a motion to dismiss the Amended Complaint on August 27, 2020. ECF
   5   No. 27. Aside from the Stipulations of June 22, 2020 (ECF No. 18) and July 24, 2020
   6   (ECF No 24), no other requests for continuance have been filed with or granted by
   7   this Court. Id. ¶ 7.
   8   THEREFORE, IT IS HEREBY STIPULATED THAT:
   9                 a. Subject to the Court’s approval, this action, and all proceedings and
  10                     deadlines herein, shall be stayed up through and including November
  11                     10, 2020;
  12                 b. Subject to the Court’s approval, the scheduling conference scheduled
  13                     for October 1, 2020, and the hearing on Aeries’ motion to dismiss
  14                     scheduled for October 8, 2020, shall be taken off calendar;
  15                 c. If the parties fail to resolve this matter on or before November 10,
  16                     2020, they shall so notify the Court so that the scheduling conference
  17                     and the hearing and associated briefing on Aeries’ motion to dismiss
  18                     may be rescheduled.
  19   IT IS SO STIPULATED.
  20
  21     Dated: September 11, 2020
  22
  23                                              /s/ Daniel L. Warshaw
                                                 Daniel L. Warshaw (SBN: 185365)
  24
                                                 PEARSON, SIMON & WARSHAW,
  25                                             LLP
                                                 15165 Ventura Boulevard, Suite 400
  26
                                                 Sherman Oaks, CA 91403
  27                                             Telephone: (818) 788-8300


        ___________________________________________________________________________________________
       JOINT STIPULATION TO STAY LITIGATION THROUGH NOVEMBER 10, 2020
Case 8:20-cv-00995-FMO-ADS Document 29 Filed 09/11/20 Page 4 of 4 Page ID #:267




   1                                             Facsimile: (818) 788-8104
                                                 Email: dwarshaw@pswlaw.com
   2
                                                 Joseph C. Bourne (SBN: 308196)
   3
                                                 PEARSON, SIMON & WARSHAW,
   4                                             LLP
                                                 800 LaSalle Avenue, Suite 2150
   5
                                                 Minneapolis, Minnesota 55402
   6                                             Telephone: (612) 389-0600
                                                 Facsimile: (612) 389-0610
   7
                                                 Email: jbourne@pswlaw.com
   8
                                                 Hassan A. Zavareei (SBN: 181547)
   9                                             TYCKO & ZAVAREEI LLP
  10                                             1828 L Street NW, Suite 1000
                                                 Washington, D.C. 20036
  11                                             Telephone: (202) 973-0900
  12                                             Facsimile: (202) 973-0950
                                                 Email: hzavareei@tzlegal.com
  13
                                                 Attorneys for Plaintiffs and the Proposed Class
  14
  15
                                                  /s/ Jennifer Jackson
  16
                                                 Jennifer Jackson (SBN: 192998)
  17                                             Richard Chagoury (SBN: 329842)
                                                 BRYAN CAVE LEIGHTON PAISNER
  18
                                                 LLP
  19                                             120 Broadway, Suite 300
                                                 Santa Monica, California 90401-2386
  20                                             Telephone: (310) 576-2100
  21                                             Facsimile: (310) 576-2200
  22                                             Attorneys for Defendant Aeries Software, Inc.
  23
  24
  25
  26
  27

        ___________________________________________________________________________________________
       JOINT STIPULATION TO STAY LITIGATION THROUGH NOVEMBER 10, 2020
